Citation Nr: 0210773
Decision Date: 07/25/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-19 234	)	DATE JUL 25, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

What evaluation is warranted for allergic rhinitis from October 2, 1995?


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1983 to October 1995.  This appeal comes before the Board of Veterans Appeals (Board) from a July 1996 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  An April 1997 rating decision assigned a 10 percent rating.  

A March 1998 report of phone contact indicates that the veteran advised VA that he wanted to withdraw his appeal, and that he would submit a letter requesting such withdrawal.  However, a written request was not received.  Therefore, the appeal is still before the Board.  See 38 C.F.R. § 20.204 (2001).

Because the veteran has disagreed with the initial rating assigned for allergic rhinitis, the Board has characterized the issue as involving the propriety of the assignment of the initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDING OF FACT

At no time since October 2, 1995, has allergic rhinitis been manifested by polyps.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for allergic rhinitis at any time since October 2, 1995, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code  6522 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which contains revised notice provisions, and additional requirements pertaining to the VAs duty to assist.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001)).  The new law applies to all claims filed on or after the date of the laws enactment, as well as to claims filed before the date of the laws enactment, and not yet finally adjudicated as of that date.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  Regulations implementing the law were promulgated at 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

When a law or regulations change during the pendency of an appeal, the version most favorable to the veteran applies, absent contrary intent.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this case, the RO has not yet had an opportunity to consider the claim on appeal in light of the above-noted change in regulations.  Nonetheless, the Board determines that the law does not preclude the Board from proceeding to an adjudication of the veterans claim without first remanding this case to the RO, as the requirements of the new law have been satisfied.  

In this respect, the Board finds that the statement and supplemental statement of the case provided the veteran with adequate notice of what the law requires to award entitlement to an increased evaluation for allergic rhinitis since October 2, 1995.  The veteran further was provided adequate notice that VA would help him secure evidence in support of this claim if he identified that evidence.  Additionally, he was provided notice of and reported for a VA examination.  The statement and supplemental statements of the case also provided notice to the veteran of what the evidence of record, to include the VA examination, revealed.  Additionally, they provided notice of what the remaining evidence showed, including any evidence identified by the veteran.  

Finally, these documents provided notice why this evidence was insufficient to award an evaluation in excess of 10 percent, as well as notice that the veteran could still submit supporting evidence.  Thus, the veteran has been provided notice of what VA was doing to develop the claim, notice of what he could do to help his claim, and notice of how his claim was still deficient.  Because no additional evidence has been identified by the veteran as being available but absent from the record, the Board finds that any failure on the part of VA to further notify the veteran what evidence would be secured by VA and what evidence would be secured by the appellant is harmless.  Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

In order to receive a rating higher than 10 percent for allergic rhinitis at any time since October 2, 1995, the evidence must show that the disorder is or was at one time manifested by nasal polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  The pertinent evidence of record includes VA examination reports dated in June 1996 and January 1997, as well as a letter from Dr. M.S.B., dated in March 1997.  These records do not show evidence of nasal polyps.  It is noted that examination of the nasal cavities in March 1997 showed red edematous mucosa consistent with chronic inflammation, right septal deviation, and obstruction of both nasal cavities.  Further, examination in January 1997 noted that the veterans nasal mucosa was chronically inflamed, irritated, and red, that he had moderate interference with his breathing, and that the rest of the examination was normal.  Still, the evidence does not show the presence of polyps.  As such, entitlement to a higher rating is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
 
ORDER

Entitlement to a rating higher than 10 percent for allergic rhinitis at any time since October 2, 1995 is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
